Citation Nr: 1420229	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly, Attorney





INTRODUCTION

The Veteran served on active duty from July 20, 1965 to July 31, 1985.  He died in March 2010.  The appellant is his widow, so surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Her claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Service connection had been established during the Veteran's lifetime for prostate cancer, which was rated as 100-percent disabling; also for hyperplasia, maxillary and ethmoid sinus, right, rated as 10-percent disabling; left middle finger disability, rated as 0-percent disabling (meaning noncompensable); and hemorrhoids, also rated as noncompensable.  Although he had submitted claims for a psychiatric disability including depression and posttraumatic stress disorder (PTSD) during his lifetime, the claims were denied several years prior to his death.  His Certificate of Death indicates his cause of his death was a gunshot wound to his head that was determined to have been suicide, so self-inflicted.  

The Appellant-widow claims the Veteran was very depressed because of his prostate cancer and the resulting complications of sexual and urinary dysfunction.  She believes he felt as though his manhood had been lost.  In essence, then, she is asserting that he had a psychiatric disorder that was secondary to a 
service-connected disability, namely, his prostate cancer, which in turn resulted in his unfortunate suicide.  Alternatively, she claims that he had experienced trauma during his service that also had resulted in his depression.

As it stands, there is no medical nexus opinion of record concerning this determinative issue of whether a service-connected disability either caused or contributed substantially or materially to the Veteran's death.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a dependency and indemnity compensation (DIC) claim, so including for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As the Veteran was competent to state that he was depressed during his lifetime and since the Appellant is also competent to state that she observed his depression, coupled with the fact that he died of a suicide potentially related to a service-connected disability, the Board finds that a medical nexus opinion should be obtained before deciding this appeal.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain a VA medical nexus opinion concerning the likelihood (likely, as likely as not, or unlikely) the Veteran had a psychiatric disorder - inclusive of depression and/or PTSD - which had:  (i) incepted during his military service from July 20, 1965 to July 31, 1985; or (ii) if a psychosis (see 38 C.F.R. § 3.384), manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of his discharge from service, or (iii) was otherwise related or attributable to his service.  

In addition, the examiner is asked to provide an opinion on the likelihood (likely, as likely as not, or unlikely) the Veteran's service-connected prostate cancer, including especially the residual complications of sexual and urinary dysfunction, in turn caused OR aggravated a mental disorder, including depression and/or PTSD, which in turn caused OR contributed substantially or materially to his fatal gunshot wound to his head that was determined to have been suicide, so self-inflicted.

*It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.


2.  Ensure this examiner's report is responsive to all of the questions asked regarding the circumstances of the Veteran's service and eventual death.  If it is not, obtain all necessary additional information.

3.  Then readjudicate this cause-of-death claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant-widow a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning this cause-of-death claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

